888 F.2d 898
281 U.S.App.D.C. 201
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James B. HUNTLEY, Appellant,v.THE HARTFORD, et al.
No. 88-7217.
United States Court of Appeals, District of Columbia Circuit.
Nov. 3, 1989.

Before WALD, Chief Judge and HARRY T. EDWARDS and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that the district court's August 12, 1988 judgment on the verdict and August 17, 1988 amended order of judgment be affirmed.  Appellant has failed to provide the court with a record sufficient to enable it to pass on the merits of the issues raised on appeal or otherwise failed to demonstrate that the district court committed reversible error.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.